DETAILED ACTION
This is a final office action on the merits in response to communications on 5/25/2021.  Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17, see page 7, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2015/0217449) in view of Stephens, JR. (US 2015/0057801) and Zhao et al. (US 2009/0088634).
Regarding claim 1, Meier et al. teaches:
capturing, using a sensor, a first data corresponding to a first action of the autonomous device (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot), 

controlling the autonomous device, by the operator, to cause the autonomous device to undertake a second action, the second action associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device), 
wherein the first data and the second data is utilized by an artificial intelligence model for future control of the autonomous device (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response 

Meier et al. does not explicitly teach:
	interface is a virtual reality interface;
However, Stephens, JR. teaches:
interface is a virtual reality interface;
 (at least figs. 1-2E, [0043]-[0060] discuss video 17 being displayed on display devices, discuss ART virtual video stream, [0050] discuss allowing the handler to move virtually in real time though the computer-generated landscape) to give the handler and other mission personnel a robot-eye view ([0049]) and allowing the handler to move virtually in real time though the computer-generated landscape ([0050]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface as taught by Stephens, JR. to give the handler and other mission personnel a robot-eye view and allowing the handler to move virtually in real time though the computer-generated landscape.


	wherein the first data includes a left image and a right image;
	wherein the left image is displayed on a left display of the interface, and the right image is displayed on a right display of the interface;
However, Zhao et al. teaches:
also interface is a virtual reality interface;
	wherein the first data includes a left image and a right image;
	wherein the left image is displayed on a left display of the interface, and the right image is displayed on a right display of the interface;
	(at least figs. 2-4 [0044]-[0053] show and discuss left video channel 220L and right video channel 220R going to viewfinders 230L,230R/402L,402R, in particular [0044] discuss viewfinders 230L,230R/402L,402R, [0051] discuss “images 400L and 400R in the viewfinders may be provided by a left display device 402L and a right display device 402R”) to provide a three-dimensional perspective ([0044]-[0053], [0051]));
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; wherein the first data includes a left image and a right image; and wherein the left image is displayed on a left display of the interface, and the right image is displayed on a right display of the interface as taught by Zhao et al.  to provide a three-dimensional perspective.

Regarding claim 2, Meier et al. teaches:
controlling the autonomous device to undertake a third action, wherein the third action is determined by analysis of the first data and the second data by the artificial intelligence model (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 

Regarding claim 3, Meier et al. teaches:
wherein the first data and the second data is captured using a camera (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot, [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user),


wherein the artificial intelligence model is a deep learning model (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy); this is consistent with present application’s publication 20190155266 at [0207]-[0209] [0482] and its definition of deep learning models

Regarding claim 5, Meier et al. in view of Stephens, JR. and Zhao et al. teaches:
as applied to claim 1, interface is virtual reality interface;
Meier et al. teaches:
wherein the operator controls the autonomous device using at least one of a joystick, a keyboard, a mouse, or a game pad that is coupled to the interface (at least figs. 1-5, [0036]-[0128] 

Regarding claim 6, Meier et al. in view of Stephens, JR. and Zhao et al. teaches:
as applied to claim 1, interface is virtual reality interface;
Meier et al. does not explicitly teach:
wherein the interface is an interface headset;
However, Zhao et al. teaches;
also interface is a virtual reality interface;
wherein the interface is a headset (at least figs. 2-4 [0044]-[0053] show and discuss left video channel 220L and right video channel 220R going to viewfinders 230L,230R/402L,402R, in particular [0044] discuss viewfinders 230L,230R/402L,402R, [0051] discuss “images 400L and 400R in the viewfinders may be provided by a left display device 402L and a right display device 402R”;    at least [0047] discuss “moves his or her head into alignment with the stereo viewer 312 to view the three-dimensional annotated images of the surgical site” reading on headset) to provide a three-dimensional perspective ([0044]-[0053], [0051]));


Regarding claim 7, Meier et al. teaches:
wherein the artificial intelligence model further utilizes environmental sensor information (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy;          ,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data, [0078] It will be appreciated that one or more components of user interface 206 (e.g., microphone 236 and/or touch sensor 238) can also 

Regarding claim 8, Meier et al. teaches:
wherein the environmental sensor information is gathered from at least one of a proximity sensor, a chemical sensor, a temperature sensor, an inertial measurement sensor, or a gyroscope (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy;          ,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data, [0078] It will be appreciated that 

	Regarding claim 9, Meier et al. teaches:
	a sensor configured to capture a first data corresponding to a first action taken by the autonomous device (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot); 
	an interface communicatively coupled to the sensor, the interface configured to receive the first data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, indicating option of sensor data transmitting to the user device ); and 
	an input control configured to transmit a control signal to the autonomous device, the control signal configured to cause the autonomous device to undertake a second action, wherein the second action is associated with a second data (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 
	an artificial intelligence model configured to receive the first data and the second data, and further configured to analyze the first data and the second data for future control of the autonomous device (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy);


interface is virtual reality interface;
the interface configured to display the first data;
	However, Stephens, JR. teaches:
interface is a virtual reality interface (at least figs. 1-2E, [0043]-[0060] discuss video 17 being displayed on display devices, discuss ART virtual video stream, [0050] discuss allowing the handler to move virtually in real time though the computer-generated landscape) to give the handler and other mission personnel a robot-eye view ([0049]) and allowing the handler to move virtually in real time though the computer-generated landscape ([0050]);
the interface configured to display the first data (at least figs. 1-2E, [0043]-[0060] discuss video 17 and ART video 21 being displayed on display devices) to give the handler and other mission personnel a robot-eye view ([0049]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is virtual reality interface; and the interface configured to display the first data as taught by Stephens, JR. to give the handler and other mission personnel a robot-eye view and allowing the handler to move virtually in real time though the computer-generated landscape.

Further, Meier et al. does not explicitly teach:
wherein the first data includes a left image and a right image;
	wherein the left image is displayed on a left display of the interface, and the right image is displayed on a right display of the interface;
However, Zhao et al. teaches:
also interface is a virtual reality interface;

	wherein the left image is displayed on a left display of the interface, and the right image is displayed on a right display of the interface;
	(at least figs. 2-4 [0044]-[0053] show and discuss left video channel 220L and right video channel 220R going to viewfinders 230L,230R/402L,402R, in particular [0044] discuss viewfinders 230L,230R/402L,402R, [0051] discuss “images 400L and 400R in the viewfinders may be provided by a left display device 402L and a right display device 402R”) to provide a three-dimensional perspective ([0044]-[0053], [0051]));
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; wherein the first data includes a left image and a right image; and wherein the left image is displayed on a left display of the interface, and the right image is displayed on a right display of the interface as taught by Zhao et al.  to provide a three-dimensional perspective.

Regarding claim 10, the cited portions and rationale of claim 2 read on this claim.

Regarding claim 11, Meier et al. teaches:
wherein the sensor is a camera (at least figs. 1-3, 5, [0036]-[0128] discuss robot,  [0038] discuss one or more sensors on robot, such as a camera, [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,  [0082]-[0083] discuss environmental sensors 214 include camera that captures a video stream, [0101] discuss accessing sensor stream, including video data collected by a camera on a robot, [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user),



Regarding claim 13, Meier et al. in view of Stephens, JR. and Zhao et al. teaches:
as applied to claim 9, interface is virtual reality interface;
Meier et al. teaches:
wherein the input control is selected from a group consisting of a joystick, a keyboard, a mouse, and a game pad that is coupled to the interface (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;      [0107]-[0110] discuss block 425 using user command/corrective action, and feature extracted from video stream of the user, discuss at least joystick as a controller of a user interface);

Regarding claim 14, the cited portions and rationale of claim 6 read on this claim.

Regarding claim 15, the cited portions and rationale of claim 7 read on this claim.

Regarding claim 16, the cited portions and rationale of claim 8 read on this claim.

Regarding claim 17, Meier et al. teaches:

transmitting the first data to an interface that is viewable by a human operator (at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data;             figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, indicating option of sensor data transmitting to the user device ); 
controlling the autonomous device, by the human operator, to cause the autonomous device to undertake a second action, the second action associated with a second data at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device);
 analyzing, by an artificial intelligence model, the first data and the second data; and 

(at least figs. 1-5, [0036]-[0128] discuss robot,  [0070]-[0071] discuss robot includes environmental sensors 214 detected sensor data, indicating robot action of detecting sensor data,       figs. 1-5, [0036]-[0128] discuss user device 110, user device 300, figs. 4-5 [0101]-[0128]  discuss processes 400 and 500 has sensor data, at least [0101] [0114] discuss part of all of processes 400 and 500 can be implemented in a robot , a user device, or a remote server, fig. 4 [0101]-[0113] discuss generating a robot sensory-response policy, [0107]-[0110] discuss block 425 using user command/corrective action, and user device , fig. 5 [0114]-[0128] discuss using robot sensory-response policy, block 525 discuss receiving corrective command from a user device;       [0115] discuss block 510 with “(e.g., an artificial neural network, a random forest, a support vector machine, a restricted Boltzmann machine, ridge regression, etc.)”, [0125]-[0127] block 540 with artificial neural network, “a learning rule that is the product of the error term, a learning rate, and a scale factor proportional to estimated standard deviation of the sign of the previous updates for that parameter. In other implementations (e.g. multi-layer neural networks), additional procedures may be used to update parameters in a policy (e.g. back-propagation of error to each layer in a neural network)”,    discuss resulting in block 540 and policy is modified, and loop back to new sensor data can then be evaluated using the current policy);

Meier et al. does not explicitly teach:
interface is a virtual reality interface;
wherein the third action is configured to mimic an action of the human operator;
	However, Stephens, JR. teaches:

wherein the third action is configured to mimic an action of the human operator (at least figs. 1-2E, [0043]-[0060] discuss video 17 and ART video 21 being displayed on display devices, discuss handler to take further action, for example, taking another step forward, and “follow me” data 28 is routed to the robot 1, claim 7 discuss mimic) to allow the handler to move virtually ([0050]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface and wherein the third action is configured to mimic an action of the human operator as taught by Stephens, JR. to give the handler and other mission personnel a robot-eye view and allowing the handler to move virtually in real time though the computer-generated landscape and to allow the handler to move virtually.

Further, Meier et al. does not explicitly teach:
wherein the first data includes a left image and a right image;
	wherein the left image is displayed on a left display of the interface, and the right image is displayed on a right display of the interface;
However, Zhao et al. teaches:
also interface is a virtual reality interface;
wherein the first data includes a left image and a right image;

	(at least figs. 2-4 [0044]-[0053] show and discuss left video channel 220L and right video channel 220R going to viewfinders 230L,230R/402L,402R, in particular [0044] discuss viewfinders 230L,230R/402L,402R, [0051] discuss “images 400L and 400R in the viewfinders may be provided by a left display device 402L and a right display device 402R”) to provide a three-dimensional perspective ([0044]-[0053], [0051]));
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; wherein the first data includes a left image and a right image; and wherein the left image is displayed on a left display of the interface, and the right image is displayed on a right display of the interface as taught by Zhao et al.  to provide a three-dimensional perspective.  

Regarding claim 18, the cited portions and rationale of claim 4 read on this claim.

Regarding claim 19, the cited portions and rationale of claim 5 read on this claim.

Regarding claim 20, the cited portions and rationale of claim 7 read on this claim.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2015/0217449) in view of Stephens, JR. (US 2015/0057801) and Zhao et al. (US 2009/0088634) as applied to claims 1 and 9 above, and further in view of ‘587 Stephens, JR. (US 2013/0211587).
Regarding claim 6, Meier et al. in view of Stephens, JR. and Zhao et al. teaches:
as applied to claim 1, interface is virtual reality interface;

wherein the interface is a headset;
However, Zhao et al. teaches;
also interface is a virtual reality interface;
wherein the interface is an headset (at least figs. 2-4 [0044]-[0053] show and discuss left video channel 220L and right video channel 220R going to viewfinders 230L,230R/402L,402R, in particular [0044] discuss viewfinders 230L,230R/402L,402R, [0051] discuss “images 400L and 400R in the viewfinders may be provided by a left display device 402L and a right display device 402R”;    at least [0047] discuss “moves his or her head into alignment with the stereo viewer 312 to view the three-dimensional annotated images of the surgical site” reading on headset) to provide a three-dimensional perspective ([0044]-[0053], [0051]));
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; and wherein the interface is a headset as taught by Zhao et al. to provide a three-dimensional perspective.

In addition and in the alternative, ‘587 Stephens, JR. teaches:
also interface is a virtual reality interface;
wherein the interface is a headset (at least [0039] discuss googles 42) to receive sensual feedback from the proxy ([0039]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Meier et al. wherein interface is a virtual reality interface; and wherein the interface is a headset as taught by ‘587 Stephens, JR. to receive sensual feedback from the proxy.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/               Primary Examiner, Art Unit 3664